EXHIBIT 10.3




 
[DATE], 2020


[NAME]
[ADDRESS]


Re: Retention Letter Agreement (the “Letter Agreement”)




Dear [NAME],


In connection with the transaction (the “Transaction”) by and between Legg
Mason, Inc. (together with its affiliates, subsidiaries, successors and parent
companies “Legg Mason”) and Franklin Resources, Inc. (together with its
affiliates and subsidiaries, “Franklin”), we are pleased to offer you a
retention incentive to encourage you to remain actively employed through the
date of the closing of the Transaction (the “Closing” and such date, the
“Closing Date”), subject to the terms and conditions set forth in this Letter
Agreement. The period commencing on the date of this Letter Agreement through
the Closing Date is referred to in this Letter Agreement as the “Retention
Period”.


1.
Retention Incentive Payment.



(a)Provided that you: (i) remain continuously employed with Legg Mason through
the Closing Date; (ii) comply with the terms of this Letter Agreement; and (iii)
continue to comply with the terms of your Service Agreement dated April 1, 2013
(the “Service Agreement”), Legg Mason will pay you a one-time cash payment equal
to the greater of: (i) fifty percent (50%) of your total compensation (i.e., the
sum of your base salary as in effect on the date hereof, plus your annual
incentive compensation for the most recently completed fiscal year and, if
applicable, the commission you received for the most recently completed fiscal
year): or (ii) seventy-five percent (75%) of your base salary (as in effect on
the date hereof), in the case of each of clauses (i) and (ii), pro-rated for the
period from February 18, 2020 until the Closing Date (the “Retention
Incentive”). The Retention Incentive will be paid to you no later than
Franklin’s first regularly scheduled payroll date immediately following the
Closing Date.


(b)
During the Retention Period, you agree to reasonably cooperate with the
Transaction process including (i) continuing to satisfactorily perform your
assigned job duties consistent with your position and all applicable workplace
policies, and (ii) reasonably cooperating with Legg Mason to ensure the orderly
transition of your job duties, responsibilities and knowledge. Any determination
that you have not met these standards may only be made by the Legg Mason Chief
Executive Officer or Board of Directors prior to the Closing Date.



2.
Restrictive Covenants.



(a)
As an inducement to Legg Mason to enter into this Letter Agreement, and as a
condition of your eligibility for the benefits described in this Letter
Agreement and to preserve the goodwill associated with the business of Legg
Mason, you re-affirm your agreement to comply with the post-termination
restrictions contained in clause 19 of your Service Agreement and acknowledge
that any breach of those restrictions (as determined by Legg Mason in its sole
discretion) will result in any benefits under this Letter Agreement becoming
immediately repayable as a debt upon demand by Legg Mason.



(b)
You further agree that you will not disparage, defame, or otherwise represent in
a negative light Legg Mason or its related entities and any of their officers,
directors or employees, services, products, or processes. In addition, Legg
Mason and its related entities agree to use their reasonable best efforts to
cause each related entity’s chief executive officer to not disparage, defame, or
otherwise represent you in a negative manner and will not make or publish any
statement critical of you, or in any way adversely affecting or otherwise
maligning your reputation. This Letter Agreement does not bar you or the Company
or its related entities from communicating truthfully with a government agency
or testifying, assisting or participating in any governmental investigation,
proceeding or hearing conducted by a government agency, including by providing
documents or other information.



(c)
You also agree that you will not disclose or authorize the disclosure of (i) the
terms of this Letter Agreement or its existence, except to the extent reasonably
necessary for you to obtain personal legal, accounting or taxation advice or to
your immediate family members; provided that you instruct any such immediate
family member or advisors of the confidential nature of such information; or
(ii) any information related to the Transaction that is not publicly available,
except, in the case of each of clauses (i) and (ii), as may be required by law,
as permitted by applicable whistleblower legislation, or as directed or
authorized by Legg Mason.



(d)
By entering into this Letter Agreement, you acknowledge that the covenants
referred to in your Service Agreement and/or set forth in this section 2 are
reasonable and properly required for the adequate protection of the interests of
Legg Mason, including Legg Mason’s goodwill, confidential information, and
intellectual property, and such covenants represent only a limited restraint and
allow you to pursue your livelihood and occupation without unreasonable or
unfair restrictions. However, if any restriction set forth in this section 2 is
found by any adjudicator of competent jurisdiction to be unenforceable (for
example, because it extends for too long a period of time), this Letter
Agreement shall be deemed amended solely to the extent necessary to render the
otherwise unenforceable restriction, and the rest of the Letter Agreement, valid
and enforceable.



3.
No Change to Existing Employment Terms.

  
(a)
Unless expressly provided for in this Letter Agreement, nothing contained in
this Letter Agreement shall be construed to amend or modify the terms of your
Service Agreement, which shall continue to apply in full both during and, where
applicable, following termination of your employment with Legg Mason



4.
Taxes.



(a)
All compensation and benefits described in this Letter Agreement will be subject
to applicable tax and other withholdings and deductions.



(b)
By signing this Letter Agreement you acknowledge and agree that Legg Mason does
not make any representation as to the tax consequences of any compensation or
benefits and that you are solely responsible for any income, employment or other
taxes imposed on you with respect to any and all compensation or other benefits
provided to you.



5.
General Provisions.

 
(a)
This Letter Agreement will be interpreted and enforced in accordance with the
laws of England and Wales, and the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this Letter Agreement or its subject matter or formation
(including non-contractual disputes or claims).

(b)
This Letter Agreement may not be modified or varied except in writing signed by
you and an authorized representative of Legg Mason.

(c)
This Letter Agreement does not compel or require Legg Mason to complete the
Transaction. If the Closing does not occur for any reason whatsoever, the terms
of this Letter Agreement will have no force or effect and you will not be
entitled to the Retention Incentive.



(d)
You acknowledge and agree that this Letter Agreement contains the entire
agreement and understanding concerning the Retention Incentive between you and
Legg Mason, and that it supersedes and replaces any prior agreements and
representations with respect to the Retention Incentive, whether written or
oral.



(e)
By signing below, you also acknowledge that you have carefully read this Letter
Agreement in its entirety, that you have had an adequate opportunity to consider
it and to consult with any advisors of your choice about it, that you understand
all the terms of this Letter Agreement and their significance, that you are
signing this Letter Agreement knowingly and voluntarily, and that you knowingly
and voluntarily assent to all the terms and conditions contained herein.



* * *








Please sign and return this letter to me within seven (7) days of receipt .
Please note that if you do not return the signed letter within seven (7) days,
the offer described here shall be null and void unless Legg Mason determines
otherwise.


Sincerely,
 




Carol Anthony “John” Davidson
Lead Independent Director
LEGG MASON, INC.


So acknowledged and agreed:




Name: ____________________________________        Date: _______________


1





